DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Regarding Claims 17 and 20. Cancelled.
Claim Objections
Claims 1, 9 and 18 are objected to because of the following informalities:  
          The claims 1 recites circuitry with the letter “a” deleted, but should be added back to denote that the circuitry is a single circuitry. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          The independent Claims 1, 9 and 18 recite “the centroid of the waveform is used to determine a position and an amplitude of the return signal” but there is no description of how to determine the position and amplitude in the original disclosure, particularly using the centroid, other than merely mentioning them as output.
          Previous rejections are withdrawn in view of the Applicant’s amendment filed on 03/15/2022.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bellemore et al., US-PGPUB 2003/0041079 (hereinafter Bellemore) (cited by the Applicant) in view of Nagle et al., “Algorithms used in the Airborne Lidar Processing System (ALPS) USGS (2016) (hereinafter Nagle)

          Regarding Claims 1, 9 and 18. Bellemore discloses a threshold defining circuitry operable to determine a plurality of thresholds, including a noise-exclusion threshold (Paragraph [0013], background noise level) and a damping threshold for a waveform (Paragraph [0010], predetermined threshold), wherein the plurality of thresholds define a multi-tier range for the waveform having at least three tiers (Abstract; Paragraph [0032], multi-tier range consists of region with amplitude greater than a predetermined threshold, region with amplitude less than the background level and region in-between), wherein the noise-exclusion threshold is less than the damping threshold (background noise level is less than the predetermined threshold), 

a weight calculation circuitry operable to determine weights for the mass scalars including a subset of the mass scalars having respective values in a damping region located between the noise-exclusion threshold and the damping threshold, the weights Paragraph [0004], weighted amplitude with wavelength values, weighting for amplitude greater than a predetermined threshold, Paragraph [0032], no weight, or zero weight, is given for amplitude below the background level, since it is subtracted, and weighting for amplitude in-between. Note: the limitation “so that” is an intended language, and as such, the limitation “so that respective weights for the subset of the mass scalars within the damping region are greater than zero and less than the respective values of the subset of the mass scalars” are not given any patentable weight.); and

a centroid calculation circuitry operable to determine a centroid of the waveform based on the determined weights of the mass scalars located in at least three tiers of the waveform and their corresponding position vectors, (Paragraph [0003]; Paragraph [0012], centroid calculating formula; Note: One of ordinary skill in the art would obviously recognize that subtracting and not including the background noise level (or nullifying the contribution of the background noise level) is the same as assigning the weight of zero to the amplitudes below the background noise level. Thus with two-tier or more with background noise level and the above the threshold, it would have been obvious to arrive at the claimed invention to determine the centroid using the weights above the threshold and with zero weight assigned to the amplitudes in the background noise level.),

Bellemore further discloses determining precisely a center value of a waveform, such as the wavelength value at which a peak of a waveform occurs in a signal representing light energy over a range of wavelength (Paragraph [0002])

Bellemore does not explicitly disclose the waveform is a return signal to a LIDAR system and comprises mass scalars each having a value and a corresponding position vector, and wherein the centroid of the waveform is used to determine the position and an amplitude of the return signal in the LIDAR system

Nagle disclose the waveform is a return signal to a LIDAR system and comprises mass scalars each having a value and a corresponding position vector, and wherein the centroid of the waveform is used to determine the position and an amplitude of the return signal in the LIDAR system (Pages 4-7, slant range measurement, waveform analysis and centroid analysis sections) 

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of AAPA and Nagle and accurately determine the position and amplitude of the return signal in the LIDAR system, wherein the waveform is a return signal to a LIDAR system and comprises mass scalars each having a value and a corresponding position vector.

          Regarding Claims 2, 10 and 19. Bellemore discloses the centroid of the waveform comprises a sum of a multiplication of the corresponding position vector and weights of an mass scalars, divided by a sum of the determined weights of the mass scalars (Paragraph [0012])

          Regarding Claim 4 and 12. Bellemore discloses if the value of an i-th mass scalar is greater than the damping threshold, a determined weight of the i-th mass scalar is equal to the value of the i-th mass scalar (Paragraph [0004], weighting for amplitude greater than a predetermined threshold)

          Regarding Claims 5 and 13. Bellemore discloses if the value of an i-th mass scalar is less than the noise-exclusion threshold, a determined weight of the i-th mass scalar is equal to zero (Paragraph [0004], Paragraph [0032], no weight is given for amplitude below the background level, since it is subtracted)        

          Regarding Claims 6 and 14. Bellemore discloses a full region above the damping threshold comprises mass scalars having values greater than the damping threshold, and a noise-exclusion region below the noise-exclusion threshold comprises mass scalar having values less than the damping threshold (Abstract; Paragraph [0032], full region comprises region with amplitude greater than a predetermined threshold, region with amplitude less than the background level and region in-between)

          Regarding Claims 7 and 15. Bellemore discloses the mass scalars of the waveform located in the full region have a greater S/N ratio than the mass scalars of the waveform located in the damping region (Abstract; full region has higher amplitude, thus greater S/N ratio)

          Regarding Claims 8 and 16. Bellemore discloses the mass scalars of the waveform located in the damping region have a greater S/N ratio than the mass scalars of the waveform located in the noise-exclusion region (Abstract; Paragraph [0032], with higher amplitude in the damping region, greater S/N ratio)

          Regarding Claim 21 and 24-25. Bellmore discloses the noise-exclusion threshold for the waveform is selected from a plurality of predetermined threshold values (Paragraph [0032]; the estimated background being in general different for different wavelength values. Thus, selecting the proper background given a particular wavelength used)

          Regarding Claim 22. Bellmore discloses the three tier range is a three tier dynamic range (Paragraph [0022], adjusting the predetermined amplitude; Paragraph [0032], the estimated background in general different, thus dynamically adjusting in accordance with different wavelength values, resulting in different three tier dynamic range)

Regarding Claim 23. Bellmore discloses the multi-tier range for the waveform comprises a noise-exclusion region, a damping region and a full region, and wherein the weights for the mass scalars in each subset are determined using a different formula specific to the respective tier in which the subset of mass scalars are located (Paragraph [0004], different amplitude weightings with wavelength values in different regions, namely amplitude above the threshold-region, background region and the region in-between)
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive based on the updated rejection as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HYUN D PARK/Primary Examiner, Art Unit 2865